Citation Nr: 1035886	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
arthritis.

2.  Entitlement to an increased rating for degenerative disc 
disease with herniated disc at L3-4 and L4-5, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for left 
L4 radiculopathy prior to May 13, 2005.

4.  Entitlement to an evaluation in excess of 20 percent for left 
L4 radiculopathy from May 13, 2005.

5.  Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy.

6.  Entitlement to a compensable rating for a fracture of the 
left 5th metatarsal.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
February 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2010, the Veteran testified at a hearing before the 
Board.  In discussing his left foot, he indicated that the 
problems mainly pertained to numbness stemming from areas of the 
foot other than his 5th metatarsal.  The Veteran also indicated 
that those additional problems were related to his military 
service.  A claim of service connection for numbness of the left 
foot and ankle was denied in January 2008.  To the extent the 
Veteran wishes to reopen that claim of service connection, the 
matter is referred to the agency of original jurisdiction (AOJ) 
for appropriate action.

(The decision below addressed the rating issue pertaining to a 
fracture of the left 5th metatarsal.  Additionally, a previously 
denied claim of service connection for left knee arthritis is 
reopened.  The underlying claim of service connection and the 
remaining issues on appeal are the subject of a remand that 
follows the decision.)


FINDINGS OF FACT

1.  By an April 2005 rating decision, the RO denied a claim of 
service connection for left knee arthritis.

2.  Evidence received since the RO's April 2005 decision relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for left knee arthritis and it raises a 
reasonable possibility of substantiating the underlying claim.

3.  The Veteran's service-connected fracture of the left 5th 
metatarsal has not been manifested by malunion or nonunion of the 
bone, or any other residual.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision, which denied the Veteran's claim 
of service connection for left knee arthritis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for left knee arthritis has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for a compensable rating for service-connected 
fracture of the left 5th metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim of Service 
Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he has a disability affecting his left 
knee that is a result of an injury incurred during military 
service.  He states that he injured his left knee in 1985 when he 
was playing basketball during his period of active military 
service.  The Veteran maintains that he has a current disability 
as a result of the injury.  Thus, he contends that service 
connection is warranted for a left knee disability.

The Veteran originally filed a claim of service connection for a 
left knee disability in February 1993.  By an August 1993 rating 
decision, the RO denied the claim.  The Veteran was notified of 
the decision by a letter dated later in August 1993.  He did not 
appeal the decision.  After the claim was denied again in January 
2004, the Veteran filed a petition to reopen the claim of service 
connection for a left knee disability in July 2004.  The RO 
reopened the claim on account of the receipt of new and material 
evidence, but nevertheless denied the claim on the merits in an 
April 2005 rating decision.  The Veteran was notified of the 
decision by a letter dated later in April 2005.  He did not 
appeal the decision and it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  The issue on appeal 
pertains to the Veteran's petition to reopen the claim of service 
connection for a left knee disability, including arthritis.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect only 
those claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claim now under 
consideration is the April 2005 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no time 
during the claim process did the RO reopen the claim.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; treatment records from the 
VA Medical Center (VAMC) in Milwaukee, Wisconsin, dated from 
July 2002 to October 2003; VA examination reports, dated from May 
1993 to April 2005; private treatment records from Dr. R.A., 
dated from February 2002 to July 2004; records from Dr. S.K., 
dated from June 2003 to April 2004; records from Dr. A.G., dated 
in September 2003; records from physical therapist M.G., dated 
from February 2004 to April 2004; and applications for benefits 
and statements from the Veteran.

The evidence previously of record included service treatment 
records documenting treatment for the left knee in June 1985.  
The Veteran complained of locking, pain, and a left knee injury 
as a result of running and playing basketball.  There was 
tenderness and crepitus.  The diagnosis was chondromalacia of the 
left knee.  The Veteran's left knee was bandaged and he was given 
pain medication.  The left knee is not subsequently referenced in 
the service records until the Veteran's January 1993 separation 
examination.  The Veteran reported having swollen or painful 
joints and a trick or locked knee.  He stated that his left knee 
sometimes locked and separated slightly.  "Left knee DJD" was 
noted on the report of medical history, but the examination was 
normal.

Shortly after military service, the Veteran underwent a VA 
examination of the left knee in connection with his initial 
claim.  The Veteran's in-service left knee problems were noted.  
Although crepitus was found on examination, no disability was 
identified.  The provided diagnosis was a history of a left knee 
injury with residual crepitus.

Post-service treatment records reflect treatment for left knee 
pain as early as June 2003 when the Veteran was seen by Dr. S.K.  
At that time, it was noted that the Veteran had a left knee 
injury from basketball in the 1980s and that the Veteran had 
experienced the current left knee pain since March 2003.  A June 
2003 MRI revealed early degenerative changes.  The Veteran 
underwent left knee arthroscopy in February 2004 and subsequent 
physical therapy.

In denying the claim in August 1993, the RO acknowledged the in-
service treatment concerning the left knee, but determined that 
service connection was not warranted because the Veteran's left 
knee was normal.  When the claim was denied on the merits in 
April 2005, the RO conceded that there were early signs of 
arthritis, but it was determined that service connection was not 
warranted because the disability was not related to the Veteran's 
in-service injury.  The RO primarily relied on a March 2005 VA 
examination report wherein the examiner stated that the arthritis 
had no connection to the in-service injury.

Since the April 2005 decision, the new evidence that has been 
added to the record includes:  treatment records from the 
Milwaukee VAMC, dated from February 2004 to June 2009; VA 
examination reports, dated from September 2005 to June 2009; 
private treatment records from Dr. R.A., dated from February 2002 
to June 2006; records from Dr. S.K. dated from April 2004 to 
February 2005; records from Dr. T.W., dated from May 2000 to 
November 2000; records from Dr. N.P., dated from July 2005 to 
August 2008; documents from the Department of Labor, dated from 
June 2005 to November 2008; Social Security Administration (SSA) 
records, including duplicate VA treatment records; applications 
for benefits; and statements and hearing testimony from the 
Veteran.

A review of the new evidence reveals that Dr. N.P. commented on 
the Veteran's left knee problems in a letter dated in July 2007.  
Dr. N.P. stated that the Veteran had a previous left knee injury 
from running and jumping in 1985.  Dr. N.P. also stated that the 
Veteran's left knee pain had increased in severity and may be 
influenced by a previous injury.

The Board finds that the July 2007 letter from Dr. N.P. 
constitutes new and material evidence in connection with the 
claim of service connection for a left knee disability.  The 
evidence is new because it was not previously before VA decision 
makers.  It is also material because it is supporting evidence of 
the nexus element of a service connection claim.  The primary 
reason the claim was denied in April 2005 was on account of a 
determination that there was no relationship between the current 
disability and the in-service injury.  The evidence is not 
dispositive as to the origin of the Veteran's left knee problems, 
but it nevertheless relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility of 
substantiating the underlying claim.

Accordingly, the claim of service connection for a left knee 
disability, including arthritis, is reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the underlying claim of 
service connection in the remand section following the decision.

II. Left 5th Metatarsal Fracture Rating

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for an increase for a fracture of the 
left 5th metatarsal has been accomplished.  Through July 2005, 
July 2006, and February 2007 notice letters, the RO notified the 
Veteran and his representative of the information and evidence 
needed to substantiate the Veteran's claim for a compensable 
rating.  The Veteran was told that the evidence must show that 
his service-connected disability had gotten worse.  The July 2006 
and February 2007 letters provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in July 2009, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2005, July 2006, and February 
2007 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  Consequently, a 
remand of the rating issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with this issue.  
The Veteran's service treatment records have been obtained and 
associated with the claims file, as have treatment records from 
the Milwaukee VAMC.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  The 
RO requested and obtained the Veteran's records from SSA.  
Additionally, the Veteran was provided multiple VA examinations 
in connection with his claim, the reports of which are of record.  
The reports contain sufficient evidence by which to evaluate the 
Veteran's left 5th metatarsal fracture in the context of the 
rating criteria.  Moreover, as noted in the introduction, the 
Veteran was afforded a hearing before the Board in March 2010, a 
transcript of which is also of record.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

B. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran's service-connected left 5th metatarsal fracture has 
been evaluated as noncompensably disabling under Diagnostic 
Code 5283 for "malunion or nonunion of the metatarsal or tarsal 
bones."  That diagnostic code provides for a 10 percent rating 
where the disability is moderate, a 20 percent where it is 
moderately severe, and a 30 percent rating where it is severe.  
38 C.F.R. § 4.71a (Diagnostic Code 5283) (2009).

The Veteran fractured the 5th metatarsal of the left foot during 
military service.  A review of the evidence of record reveals 
that, during the rating period of the claim, the Veteran has 
sought and received treatment for left foot problems through VA 
and private facilities.  Treatment has been for pes planus, 
hallux valgus, bunions, and neuromas.  Left foot pain has been 
predominantly in the area of the 2nd and 3rd metatarsals where 
neuromas had been surgically removed.  No reference has been made 
in the treatment records concerning current problems with the 
left 5th metatarsal.

In September 2005, the Veteran underwent VA examination in 
connection with the claim.  The in-service fracture of the left 
5th metatarsal was noted.  There was pain in the middle of the 
left arch and numbness.  The examiner stated that the numbness 
was a result of the neuroma surgeries.  X-rays of the left foot, 
dated in April 2007, showed pes planus, mild degenerative changes 
in the 1st metatarsophalangeal joint, and residuals of a 
bunionectomy.  No other joint abnormality was seen, such as 
malunion or nonunion of the 5th metatarsal.

The Veteran underwent additional VA examination in January 2009.  
X-rays showed a deformity of the 1st metatarsal, hallux valgus, 
and hammer toes without arthritis.  The examiner expressly found 
that the Veteran's complaint of foot pain was not related to a 
left foot fracture.  In a June 2009 VA examination report with a 
July 2009 addendum, a VA examiner expressly determined that there 
were no residuals of a fracture of the left 5th metatarsal and 
that there was normal range of motion of the metatarsophalangeal 
joints.  

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected fracture of the left 5th 
metatarsal has not been manifested by malunion or nonunion of the 
bone, or any other residual.  Malunion or nonunion of the 5th 
metatarsal of the left foot has not been noted on x-ray reports 
or by any of the Veteran's treating physicians or examiners.  
Consequently, a compensable rating is not warranted under the 
applicable diagnostic code.  38 C.F.R. § 4.71a (Diagnostic 
Code 5283).

No other residual of the in-service fracture has been evident in 
the medical records.  Moreover, as noted in the introduction, the 
Veteran testified that his left foot problems mainly pertain to 
numbness stemming from areas of the foot other than his 5th 
metatarsal.  In this case, there is symptomatology in the area of 
the Veteran's service-connected disability.  However, the 
symptoms have been attributed to non-service-connected 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, other possible diagnostic codes pertaining to the 
foot are not applicable.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5276-5284).  Therefore, a compensable rating is not 
warranted for a fracture of the left 5th metatarsal at any point 
during the rating period.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's left 5th metatarsal fracture has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for 
a compensable rating for a fracture of the left 5th metatarsal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a compensable rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The Veteran's claim of service connection for left knee arthritis 
is reopened; to this limited extent, the appeal of this issue is 
granted.

A compensable rating for a fracture of the left 5th metatarsal is 
denied.


REMAND

A remand is warranted for the claim of service connection for a 
left knee disability, including arthritis.  Given that the Board 
has found that the claim should be reopened, the AOJ must 
adjudicate the claim on the merits in the first instance.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Additionally, the Board finds that further development is 
necessary regarding the claim.

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a claim 
of service connection for a left knee disability.  This is so in 
light of the reopening of his claim.  38 C.F.R. § 3.159(b)(1); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.

The Veteran has not been afforded a VA examination in connection 
with the left knee claim since he petitioned to reopen the claim.  
In view of the Board reopening the claim, the Veteran should be 
scheduled for a VA examination in order to identify any current 
disabilities affecting the left knee.  Additionally, a medical 
nexus opinion should be provided in regards to whether any 
identified left knee disability is attributable to his active 
military service, including the June 1985 left knee injury and 
diagnosis of chondromalacia.  Notably, in July 2007, Dr. N.P. 
stated that the Veteran's left knee pain may be influenced by a 
previous injury.  Additionally, although a March 2005 VA examiner 
determined that the Veteran's left knee arthritis had no 
connection to the in-service injury, the examiner also 
characterized the 19[8]5 injury as a service-connected injury.

The Veteran should also be afforded a VA examination of the spine 
in connection with his claim for an increase for service-
connected degenerative disc disease with herniated disc at L3-4 
and L4-5, and the evaluations of associated radiculopathy of the 
lower extremities.

The Board notes that entitlement to an evaluation in excess of 10 
percent for right leg radiculopathy was erroneously not certified 
to the Board for appellate review or considered in the most 
recent supplemental statement of the case.  A January 2004 rating 
decision increased to 10 percent (from zero percent) the 
evaluation for the Veteran's service-connected degenerative disc 
disease with herniated disc at L3-4 and L4-5.  The RO included in 
the evaluation "very minor bilateral radiculopathy."  The 
lumbar spine-related rating issues on appeal derive from this 
rating decision.  By a June 2005 rating decision, the RO granted 
a separate 10 percent rating for left L4 radiculopathy associated 
with the service-connected lumbar spine disability.  It was noted 
that associated objective neurologic abnormalities are to be 
evaluated separately when rating a spine disability.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2009).  Accordingly, 
the RO considered the left radiculopathy as part of the Veteran's 
continued appeal concerning the lumbar spine and included 
consideration of left radiculopathy in each subsequent 
supplemental statement of the case (and increased the rating to 
20 percent).  By a June 2008 rating decision, the RO granted a 
separate 10 percent rating for right leg radiculopathy associated 
with the service-connected lumbar spine disability.  However, 
despite the January 2004 rating decision considering bilateral 
radiculopathy, the right leg radiculopathy rating was not 
included in subsequent supplemental statements of the case.  When 
the claim is re-adjudicated on remand, right leg radiculopathy 
should also be considered when evaluating the disability.

An examination of the spine is necessary to clarify whether the 
Veteran's symptomatology is related to service-connected 
disability.  He complains of low back pain that radiates to the 
lower extremities, worse on the left side.  The most recent VA 
examination of the spine was conducted in June 2009.  The 
examiner opined that the Veteran's low back complaints were not 
related to a service-connected injury.  This finding differs from 
previous VA examinations.  Thus, it should be clarified with 
another examination.

Additionally, the examination should be conducted with the view 
of obtaining evidence in the context of the rating criteria for 
evaluating spine disabilities-both the current criteria and the 
criteria that were in effect at the time the Veteran filed his 
claim for an increase.  During the pendency of the claim and 
effective September 26, 2003, the rating schedule for evaluation 
of that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  68 Fed. Reg. 51454-56 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009)).  VA must consider the Veteran's 
lumbar spine claim under each set of criteria, with consideration 
of revised criteria no sooner than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 
10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The RO 
considered the Veteran's claim in light of the former and revised 
criteria in the January 2004 rating decision.  However, as 
development continued during the appeal process, the primary 
focus of the examinations and evaluations pertained solely to the 
revised criteria.  Thus, the prospective examiner should describe 
the disability so as to allow for the evaluation under both sets 
of criteria.

(The Board notes that effective September 23, 2002, VA revised 
the criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Therefore, because the Veteran filed his 
claim for an increase after September 23, 2002, the criteria for 
evaluating intervertebral disc syndrome that was in effect prior 
to September 23, 2002, should not be considered.)

Regarding the TDIU claim, the Board notes that, because the 
outcome of the other claims that are being remanded may have a 
bearing on the Veteran's entitlement to a TDIU rating, it follows 
that, any Board action on the claim would be premature.  
Therefore, the Board will defer consideration of the TDIU issue.  
On remand, additional development may be warranted for the TDIU 
claim pending the outcome of the other claims, including a 
medical examination.

It appears that the Veteran continues to receive regular 
treatment at the Milwaukee VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate his claims, including his 
claim of service connection for a left knee 
disability that has been reopened.  The 
letter should also contain notice of the 
manner in which both disability ratings and 
effective dates are assigned for awards of 
disability benefits.  See Dingess/Hartman, 
19 Vet. App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since June 2009) from 
the Milwaukee VAMC and associate the 
records with the claims folder.

3.  After completing the above development, 
schedule the Veteran for a VA examination 
of his left knee.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2009).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies, to include 
x-rays, should be performed and all 
clinical findings should be reported in 
detail.  The examiner should identify the 
Veteran's left knee disabilities.  Based on 
a review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the Veteran 
has a current left knee disability that is 
related to his military service (including 
his June 1985 left knee injury and 
diagnosis of chondromalacia).  All opinions 
should be set forth in detail and explained 
in the context of the record.  An opinion 
should be provided for each identified left 
knee disability.

4.  Additionally, schedule the Veteran for 
a VA examination of his lumbosacral spine.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies, including x-rays, should be 
conducted.  The examiner should identify 
all of the Veteran's low back disabilities.  
The examiner should comment on whether any 
other diagnosed low back disability is part 
and parcel or related to the Veteran's 
service-connected degenerative disc disease 
with herniated disc at L3-4 and L4-5.  The 
examiner should identify all orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  The finding should include the 
range of motion (in degrees) of the lumbar 
spine through all planes.  The examiner 
must state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests of 
motion should be identified.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
should be noted.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the back is used repeatedly.  All 
functional losses caused by service-
connected lumbosacral spine disability due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  The examiner should 
state whether there is related muscle spasm 
on extreme forward bending or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  He or she should also identify 
any related ankylosis, listing of the whole 
spine, positive Goldthwaite's sign, 
arthritic changes, or joint space narrowing 
due to service-connected disability.  The 
examiner should identify any associated 
neurological symptoms, including those 
affecting the bowel or bladder, or due to 
any related intervertebral disc syndrome 
and describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  Each nerve affected or 
seemingly affected should be identified and 
the disability caused thereby should be 
described as equating to mild, moderate, 
moderately severe, or severe incomplete 
paralysis, or complete paralysis.  The 
total duration of any incapacitating 
episodes due to disc disease in the past 
12 months should be noted.  (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.)

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

6.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

7.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues remaining on appeal, including an 
adjudication of the claim of service 
connection for a left knee disability on 
the merits.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


